DETAILED ACTION
This action is responsive to the Request for Continuation filed on 03/23/2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 03/23/2021 has been entered.
Applicant’s Response
In Applicant’s response dated 03/23/2021 (hereinafter Response), Applicant amended Claims 1, 4, 8, 11, 15, and 18; and argued against the objections and/or rejections previously set forth in the Office Action dated 10/19/2020 (hereinafter Previous Action).
Applicants’ amendment to claims 1, 4, 8, 11, 15, and 18 to further clarify the metes and bounds of the invention are acknowledged
Applicant’s amendment to the independent claims 1, 8, and 15 includes clarifying:
how data is received (from and generated by at least one industrial device…wherein the at least one industrial device and the mobile computing device communicate over a factory network) (see disclosure as originally filed [0020] …factory network 120 could comprise an on- premise manufacturing network, such as a local communication network on the plant floor, a cloud-based communication network, or some other network or service, including combinations thereof [0039] a mobile device such as a smartphone, tablet, or laptop); 
how data is shared (sharing the data snapshot with at least a second user on a second mobile device executing the mobile application according to the communication format for sharing the data snapshot, wherein the second mobile device accesses the data snapshot using the mobile application over a second network different from the factory network (see [0025] share captured data snapshot with users who are not connected to plant network 120 by uploading the data to a cloud service or some other data network system accessible outside of plant network 120).
Applicant’s amendment to dependent claims 4, 11, and 18 clarifies when data is received (wherein receiving the device data comprises receiving the device data transferred by the at least one industrial device automatically on one of a periodic basis, scheduled delivery time, responsive to a trigger, or a combination thereof).
Response to Amendment/Arguments
In response to Applicant’s amendment to claims 4, 11, and 18 the previous rejection under 35 USC § 112 is respectfully withdrawn.
Applicant’s argument with respect to the rejection under 35 USC § 103 (see Response page 9) describes the problem that Applicant’s invention is intended to solve, states which limitations added to the independent claims are intended to capture the solution to the problem, then states “Neither Wragg nor Mishra aim to solve this problem, and accordingly do not disclose such elements.” There is no requirement in obviousness analysis that the references must “aim to solve the same problem” as described in the instant application, so long as the references in reasonable combination teach the limitations as recited in the claims.
In response to Applicant's argument with respect to WRAGG (see Response, page 9) Examiner respectfully disagrees. Applicant acknowledges that WRAGG [0021], FIG 1 and FIG 2 clearly show mobile devices receiving data from IIoT cloud, then concludes 
In response to Applicant’s argument with respect to the combination of WRAGG and MISHRA (see Response, page 10), Examiner respectfully disagrees. 
Applicant states “ as apparently conceded in the Office Action, Wragg does not teach or suggest "sharing the data snapshot with at least a second user on a second mobile device executing the mobile application according to the communication format for sharing the data snapshot, wherein the second mobile device accesses the data snapshot using the mobile application over a second network different from the factory network, and wherein the second user is granted permission to interact with at least the portion of the device data captured as the data snapshot" as recited by claim 1.” Applicant’s argument refers to the previous Office action, page 12. It is noted that at no point does the Office action make any such concession, nor does Applicant point to any specific paragraph of the Office action for such a concession. 

    PNG
    media_image1.png
    288
    865
    media_image1.png
    Greyscale
Examiner notes that the only deficiency of WRAGG is an explicit teaching “in either a team message board or a chat function of the mobile application” (see Previous action, page 10, item 15.d) 
    PNG
    media_image2.png
    104
    894
    media_image2.png
    Greyscale
as required by the claim (see Previous action, page 10, item 16).

    PNG
    media_image3.png
    382
    888
    media_image3.png
    Greyscale
Examiner further notes that clearly MISHRA may be relied upon to teach “wherein the second mobile device accesses the data snapshot using the mobile application over a second network different from the factory network” as amended to independent claim 1, particularly in view of the citations made for dependent claim 6 (rejected analogously to claim 13, see Previous action page 14 item 24) which recites “wherein the second user with whom the data snapshot is shared does not have access to at least the one industrial device from which the device data is received.” 
If the second user does not have access to the at least one industrial device, but the second user does have access to the data from the device which has been shared across some network, then that second user must necessarily have received the data from a network that is not the factory network. Thus, as taught in MISHRA, users and machines beyond the enterprise which are nonetheless 
Having considered all of Applicant’s arguments and finding no others of merit, Claims 1 - 20 remain rejected under 35 U.S.C. § 103 as unpatentable over U.S. Patent Publication US 2017/0242935 to Wragg et al. ("Wragg") in view of U.S. Patent Publication US 2016/0275628 to Mishra et al. ("Mishra") as explained in detail below.
Claim Rejections - 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WRAGG et al. (Pub. No.: US 2017/0242935 A1, published 24 August 2017, previously cited) in view of MISHRA et al. (Pub. No.: US 2016/0275628 A1, previously cited).
Regarding claim 8, WRAGG teaches the method (generally FIG 3 [0084-0090]) of operating a mobile computing device (FIG 1 UI/mobile applications; FIG 2 example human devices; [0021] allows other computing devices, such as client computers running user interfaces/mobile applications, to perform various analyses of either the individual industrial asset 102 or assets of the same type ) to facilitate data snapshots for a mobile application associated with an industrial automation environment (see discussion of use case [0057-0059]), the method comprising: 
receiving, by the mobile computing device comprising a processor (executing on machine of FIG 12, includes processor), device data from and generated by at least one industrial device (asset) operating in the industrial automation environment (FIG 3 [0085] (302) connect one or more sets of time series data corresponding to IIOT [industrial internet of things] assets to user interface components; see also [0099-0100] processors of first device connects with time series data services to ingest data), wherein the at least one industrial device and the mobile computing device communicate over a factory network (“a factory network” includes cloud-based network, see instant application [0020]; see WRAGG FIG 2, industrial machines communicate via machine gateway 208 with IIOT machine which stores data in the cloud using cloud gateway 210, as well as communicates with human devices via mobile gateway 212);
presenting, by the mobile computing device via the mobile application, a visualization of the device data for display by the mobile computing device (FIG 3 [0086] (304) customize a presentation of the time series data in the user interface components; an example interface may be found in FIG 4 [0091]; see 
receiving, by the mobile computing device via the mobile application, a user selection on the visualization of the device data that identifies at least a portion of the device data to capture as a data snapshot (FIG 3 [0086] (304) customize a presentation of the time series data in the user interface components based on interactions by a user (see discussion previous limitation); once the user has indicated the relevant portions of visualization, user can share with another user, for example by FIG 9 [0096] “clicking the export button”);
receiving, by the mobile computing device via the mobile application, a user indication that indicates a communication format for sharing the data snapshot ([0096] Clicking on the export button, for example, may bring up a list of multiple shareable file formats as well as sharing security options for saving a snapshot, as described above; interpreting “communication format” with its plain meaning as any formatting applied to the data prior to it being communicated (shared) with another user) 
capturing, by the mobile computing device, at least the portion of the device data identified by the user selection on the visualization of the device data as the data snapshot and sharing the data snapshot via the mobile application with at least a second user on a second mobile device executing {a second copy of} the mobile application according to the communication format for sharing the data snapshot (FIG 3 [0088-0090] (308) save state of user interface component as a snapshot (310) share the state of the user interface component for access by another user; data has been formatted per user indication above), 
wherein the second mobile device accesses the data snapshot using the mobile application (user can also interact with data snapshot to at least view the data)
wherein the second user is granted permission to interact with at least the portion of the device data captured as the data snapshot ([0050] … if the other user does not have security permissions that are equal or greater to the user who saved the snapshot, the other user may not have access to the same data or be able to view the data in the same way. This necessarily means that if the other user is able to access the same data and view the data in the same way, then the user has been granted security permissions to do so; note also that exporting allows a user to [0096] provide sharing security options).
As clearly indicated above, WRAGG does not explicitly disclose the sharing is in either a team message board or a chat function of the mobile application. Further, in the example use case of [0058-0059], it is not explicitly described that the second mobile device accesses the data snapshot over a second network different from the factory network, although it is clear in the example that the second user is a field engineer operating in a different geographical area than the analyst and could reasonably be considered connected to the cloud network via some other (e.g. cellular) network. The devices within the system of WRAGG, including mobile devices, are shown structurally in FIG 12 [0123] and include a variety of network communication mechanisms (see [0129]) to communicate over network 180, which may be any of a number of various types of networks and protocols (see [0131]).
MISHRA may be relied upon to teach the interpretation of “communication format” as a “communication channel” (e.g. chat or team board) and further teaches that the second mobile device accesses the data snapshot over a second network different from the factory network as follows:
MISHRA is broadly directed to (abstract) A digital manufacturing system collects data from manufacturing plants, users, applications and business processes associated with a manufacturing enterprise. Anomalies in the collected data are detected and automated actions based on rules such as affecting the operation of the machines or sending messages to responsible parties are executed. 
In [0002] MISHRA identifies some deficiencies with known prior art manufacturing systems, e.g. “collaboratively solving day-to-day, manufacturing, operational issues” and “collaborate with outsourcing partners to facilitate quick 
MISHRA describes [0017] a collaboration platform for digital manufacturing system, including but not limited to large scale commercial applications… entities, including the users and machines, across and beyond the enterprise, can receive messages arising from actions triggered by the smart events. The data and the messages may also be shared for crowd sourcing. [0018] rules determine how the digital manufacturing system should respond to different events. The automatic actions include affecting the operation of the machines and triggering message delivery to automatically selected recipients who can respond to the anomalies. The messages may include information regarding the anomaly and may be formatted with one or more of context data, mark up or other formatting text in order to be optimally displayed in a user interface. In an example, messages may be entries posted in a user's subscribed feed. As the anomalies are resolved, the various interactions occurring on the digital manufacturing system during the resolution may be recorded in large knowledge databases for future reference. MISHRA describes technical advantages in [0020] including Unified and real-time collaboration between users inside and outside of organization is enabled through user interfaces of the digital manufacturing system and Customized user interface may be made available to each user of the digital manufacturing system to interact with the various entities. The user interfaces may provide a real-time view of plant operations at appropriate detail, and the digital manufacturing system includes assisted and smart decision making applications for planning and execution.
MISHRA discloses FIG 1 as a broad overview of the system, FIG 2 as an architecture of digital manufacturing system 100 (note especially [0029] application services 210 includes collaboration infrastructure 214 such as but not limited to message boards, instant messages, emails and the like which allows the recipients to collaborate to resolve an anomaly), and FIG 8 for exemplary collaboration interfaces on various user devices. 
Note also the admission in [0016] of MISHRA, Smooth communications between the various entities therefore enables the entities to work in tandem to thereby ensuring reliability. A myriad of communication tools, such as emails, text messages, instant messages (IMs ), telephone calls, blogs, message boards and the like exist which can help with the collaboration across large manufacturing establishments with manufacturing plants and sites scattered throughout the globe. While the collaboration platforms for such global concerns are expected to provide the advantages associated with the entities, like reliability and precision from machines and reasoning and intuition from human users, they can also malfunction due to the weaknesses of the same entities. For example, many communication tools require voluntary actions from the users to initiate collaboration.
[0020] … Unified and real-time collaboration between users inside and outside of organization is enabled through user interfaces of the digital manufacturing system. The digital manufacturing system may provide a connection to social media applications for crowd sourcing, supplier management and customer relationship management… see also [0028] data source includes social media 254;
[0036] The communication and collaboration infrastructures 212, 214 may include a gateway to communicate and collect data from the external systems 270 which may include but are not limited to plant automation 211, smart sensors 213 in establishments outside of the manufacturing plants 110a-c, social media 215, industrial IoT (Internet of Things) 223, audio feed 221, video feed 219, operator observations 225 and analytical results 217.
Thus MISHRA teaches receiving an indication by the user of the computing system that indicates a communication format selected by the user for sharing the data snapshot in either a team message board or a chat function of the mobile application; … and sharing the data snapshot with at least a second user according to the communication format selected by the user for sharing the data snapshot as described in the disclosure (e.g. a mechanism for selecting whether to share via email, instant message, message board, etc), further noting that MISHRA does not teach against the combination, merely because it acknowledges (in [0016]) there may be problems with some collaboration systems (e.g. manually browse for anomalies, time constraints, recording decision-making interactions for future use) and MISHRA seeks to improve the known collaboration systems by adding automation features. 
over a second network different from the factory network under the reasonable interpretation of users (e.g. crowd sourcing users) who are outside of an organization are using some network outside of the organization in order to receive the snapshots that they are collaborating on; as well as typical external (e.g. cellular or third-party) networks for delivering text or instant messages.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of WRAGG (sharing information about an anomaly with another user through the use of snapshots, though silent with respect to the specific mechanisms for sharing the data other than “with another device”) and the teachings of MISHRA (solving detected anomalies through collaboration interfaces such as message boards, instant messages, emails, where such collaboration may be initiated manually or automatically) to have combined the teachings and arrived at the claimed invention (sharing information about an anomaly with another user through the use of snapshots by selecting how the users should collaborate, e.g. instant messages, email, message boards, where the another user is outside the organization and on a different network) with predictable and expected success, the combination motivated by the technical advantages described in MISHRA to address problems with manufacturing (industrial) systems generally.
Regarding dependent claim 9, incorporating the rejection of claim 8, WRAGG further teaches wherein sharing the data snapshot with at least the second user comprises transferring the data snapshot for delivery to a second mobile computing device associated with the second user (see e.g. [0058] analyst (first user) saves snapshot for inclusion as an attachment to a case; reviewer (second user, e.g. engineer) opens the snapshot to view snapshot; note FIG 1 showing different mobile devices for collaboration/sharing information).
Regarding dependent claim 10, incorporating the rejection of claim 8, WRAGG further teaches where capturing at least the portion of the device data as the data snapshot comprises capturing more data than what is visible on the visualization of the device data displayed by the mobile computing device (the raw data [0054] after processing, as well as context information for viewing; for example, the user may be zoomed [0047] into a view (which controls what is visible), but provide all of the data in the snapshot [0050] depending on configuration options)
Regarding dependent claim 11, incorporating the rejection of claim 8, WRAGG further teaches receiving the device data comprises receiving the device data transferred by the at least one industrial device automatically on one of a periodic basis, scheduled delivery time, responsive to a trigger, or a combination thereof (when recited in the alternative, only one must be shown in the art; a specific example is a [0058] the analyst to receives the time series data in response to detection of an anomaly which is arguably a “trigger”, particularly as the instant application provides no specific definition or example of “trigger” other than [0032] responsive to certain data events or other triggers). 
Applicant may also wish to note description of WRAGG’s step 302 in [0085] one or more sets of time series data corresponding to one or more IIOT assets are connected to one or more user interface components. In various embodiments, the connection may be established programmatically by a developer. It is admitted that once the time series component has been connected, how frequently the component is updated with new data isn’t made clear, other than the data may be viewed [0059] “in real time” by both the analyst and the field engineer. This suggests a polling mechanism (e.g. a periodic basis). 
Should Applicant require specific teachings for how a user interface associated with an asset (industrial device) may be updated to reflect real-time data, Applicant may wish to review at least LAWSON et al. (US 20130211559 A1) [0045] which describes how a cloud system can periodically or continuously receive data from one or more industrial systems and [0059] which teaches individual users can subscribe to real-time data feeds from one or more industrial systems via cloud operator interface.
It is noted that MISHRA, which is similarly directed to sharing data snapshots, clearly teaches [0025] recognizing anomalies and sending out messages so that users may track what is happening. [0026] upon receiving messages, users may take additional actions such as exchanging communications.
Regarding dependent claim 12, incorporating the rejection of claim 8, WRAGG further teaches wherein the permission granted to the second user enables the second user to perform data analytics functions on at least the portion of the device data captured as the data snapshot in the same manner as the user of the mobile computing device ([0050] needs to have at least the same permissions in order to view if the viewer is a field engineer ( e.g., working in a "field" context), data pertaining to monitoring of the asset ( e.g., time and place of likely reoccurrence) may be presented ; [0059] the field engineer could restart the asset and troubleshoot the asset, focusing at the identified point in time of the anomaly. The data may be viewed in real-time by the field engineer and a control center analyst at the same time, each working in different contexts and thus being presented with different, context-optimized views of the same data).
Regarding dependent claim 13, incorporating the rejection of claim 8, in the cited embodiment, WRAGG does not appear to expressly disclose wherein the second user with whom the data snapshot is shared does not have access to at least the one industrial device from which the device data is received. Incorporating the teachings of MISHRA for the reasons discussed above cures any deficiency by interpreting users and machines beyond the enterprise who can access the collaboration system to crowdsource a solution to the detected anomaly as not having access to at least one industrial device from which the device data is received, because they are beyond (outside) the enterprise (see e.g. [0028] data source includes social media 254; [0036] external systems includes social media 215 which communicates with the collaboration system using a gateway).
Regarding dependent claim 14, incorporating the rejection of claim 8, WRAGG further teaches wherein capturing the data snapshot and sharing the data snapshot with at least the second user comprises storing the data snapshot locally in the mobile computing device ([0057] In various embodiments, an analyst may identify anomalies and save them in a file for attaching to a case report as a summary of an incident; [0058] The analyst ( e.g., working in an "analyst" or "reporting" context) may then annotate the sets of time series data and save a snapshot for inclusion as an attachment to a case (e.g., for reporting purposes)) and automatically synchronizing the data snapshot with a second mobile computing device associated with the second user ([0059] For example, the field engineer could restart the asset and troubleshoot the asset, focusing at the identified point in time of the anomaly. The data may be viewed in real-time by the field engineer and a control center analyst at the same time, each working in different contexts and thus being presented with different, context-optimized views of the same data. An annotation stream from the field engineer may be synchronized with event data and other metadata for viewing along with the corresponding time series data at the control center).
Regarding claims 1-7, WRAGG in view of MISHRA, combined at least for the reasons discussed above, teaches the non-transitory computer-readable instructions to facilitate data snapshots for a mobile application associated with an industrial automation environment (WRAGG FIG 12 [0123] For example, the instructions 916 may cause the machine 1200 to execute the flow diagram of FIG. 3) wherein the instructions, in response to execution, cause a mobile computing device comprising a processor to perform operations, the operations analogous to the operations of method claims 8-14, thus rejected under similar rationale.
Regarding claim 15-20, WRAGG in view of MISHRA, combined at least for the reasons discussed above, teaches the mobile computing device to facilitate data snapshots for a mobile application associated with an industrial automation environment (e.g. the mobile device of claim 8 which is configured to perform operations), the mobile device comprising a memory and a processor operatively coupled to the memory (WRAGG FIG 12), that executes the mobile application comprising program instructions stored on the memory (e.g. the non-transitory media of claim 8) that, when executed by the processor, direct the processor to at least perform operations analogous to the method operations of claims 8-13, thus rejected under similar rationale.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2179